Citation Nr: 0002751	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an annual clothing allowance.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant has active service from December 1939 to 
December 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In June 1994, the prosthetic treatment 
center determined the veteran was not entitled to an annual 
clothing allowance.  A rating decision in August 1994 denied 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disability.

The representative, in an informal hearing presentation in 
June 1999, claimed that the rating action of February 1998 
contained clear and unmistakable error in denying an 
increased rating for the appendectomy scar.  This issue is 
referred to the RO for further consideration.


FINDINGS OF FACT

1.  A designee of a VA Medical Facility has certified that 
the scrotal support necessitated by the veteran's service-
connected filariasis does not tends to wear out or tear his 
clothing.

2.  The appellant is service-connected for filariasis, 
evaluated as 30 percent disabling; residuals of 
cholecystectomy, evaluated as 10 percent disabling; and an 
appendectomy scar, evaluated as noncompensable.  His combined 
disability evaluation is 40 percent.

3.  The appellant has not been employed since 1979.  He is a 
high school graduate.

4.  The appellant's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for payment of a clothing allowance are not 
met.  38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 
(1999).
 
2.  The appellant's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation without regard to advancing age.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The appellant is service-connected for filariasis, evaluated 
as 30 percent disabling; residuals of cholecystectomy, 
evaluated as 10 percent disabling; and an appendectomy scar, 
evaluated as noncompensable.  His combined disability 
evaluation is 40 percent.

The veteran filed a claim for TDIU in April 1994.  He 
reported that he last worked full time in 1979 and that his 
service-connected filariasis prevented him from working.  He 
indicated that he had a high school education.  

In April 1994, a VA physical therapist wrote that when the 
veteran was issued a walker in April 1994, he forgot to 
mention that his testicles swelled due to filariasis, and the 
metal snaps on the cloth cup he wore caused his underwear to 
rip.

In June 1994, a VA supervisory physical therapist indicated 
that the veteran wore a suspensory elastic waist band and leg 
strap which wore out his underwear.  He was able to verify 
this because there was a definite tear in his underwear.

VA outpatient records disclose the veteran was seen in August 
1994.  His shorts were torn.  He stated that this was caused 
by his service-connected scrotal support.

The veteran received a VA examination for infectious, immune, 
and nutritional disabilities in December 1997.  The examiner 
reviewed the veteran's claims folder.  The veteran claimed 
that he developed filariasis in 1943 and symptoms included 
swelling and pain in the left arm and swelling and pain in 
the scrotum and particular tenderness in the right spermatic 
cord.  He claimed several exacerbations since that time but 
did not recall any type of treatment.  His primary symptoms 
now were generalized aches and pains, along with swelling in 
the scrotum and tenderness and pain in the right spermatic 
cord.  He said the condition flared up in hot weather and may 
last as long as three or four months.  He could recall no 
recent treatment other than Motrin for symptom relief.

On examination, the left arm was normal and there was no 
swelling redness, heat, edema, lymphangitis, or other change.  
There was a large swollen mass in the left half of the 
scrotum.  It transilluminated, suggesting a hydrocele.  The 
right spermatic code was enlarged and tender.  He had no 
apparent residuals of malnutrition or of vitamin deficiency.  
He was described as well developed and well nourished.  The 
diagnosis was status post filariasis.

The examiner stated that when the veteran had exacerbations 
of filariasis, and he was assuming that was what was 
occurring, he would have trouble lifting because of pain and 
weakness in the left arm.  He would also have trouble lifting 
because of pain and weakness in the scrotum and spermatic 
cord.  The examiner stated that the veteran should be given a 
residual functional capacity as a light individual, which 
meant that he could occasionally lift 20 pounds, and 
frequently lift ten pounds.  He stated the veteran should be 
able to sit, stand, or walk six hours out of an eight hour 
work day.  He stressed that the veteran was 77 years of age, 
was not a factor in the workforce, and was retired with no 
plans to work further.

The veteran received a VA liver, gallbladder, and pancreas 
examination in December 1997.  The examiner reviewed the 
claims file.  The veteran reported that he underwent a 
cholecystectomy in 1945 and had had no surgery since.  He was 
told that he had 24 moderate sized gallstones,  he claimed 
residual gastrointestinal symptoms since that time.  He 
claimed that he had had a complete gastrointestinal workup 
two years ago at the Fayetteville VA Medical Center.  For 
some time he had been taking Tagamet and Maalox.  His 
symptoms included abdominal pain, nausea, vomiting, 
intolerance to fats, fried foods, and other foods, aching, 
right upper quadrant pain, bloating, and  belching after 
meals.  He stated that he sometimes wondered if he still had 
a stone.  He claimed he became nauseated and vomited about 
two days a week but then he might go for a week or more 
without any nausea and vomiting.  He could not relate the 
symptoms to any particular incident   of ingestion of any 
particular food.  He denied hematemesis and melena.   

On examination, the veteran's abdomen was slightly obese and 
protuberant.  Surgical scars were noted in the epigastric 
area and the right lower quadrant.  He had generalized 
abdominal tenderness but no organomegaly was noted.  There 
were no abnormal masses.  Muscle strength was normal and no 
wasting was noted.  An ultrasound of the abdomen revealed an 
absent gallbladder and was otherwise normal.  An esophogram 
disclosed mild presbyesophagus in the distal esophagus and 
was other wise normal.  A test for ova and para sites 
disclosed no evidence of either.  The diagnosis was status 
post cholecystectomy with residual gastrointestinal symptoms 
and mild psuedoesphagus.

The examiner commented that although the veteran was not 
really a candidate for the workforce, the cholecystectomy 
would only affect his ability to work during time when he was 
experiencing abdominal pain, nausea, and vomiting.  This 
occurred on an irregular basis, sometimes every week and 
sometimes the veteran went for a week or more without any 
symptoms.  When he had episodes of pain, nausea, and 
vomiting, he would be unable to work  during those periods of 
time.  Otherwise, the examiner would have given him a light 
residual functional capacity based on his combined 
impairments and the residual functional capacity outlined 
under the immune system examination.

The veteran received a VA scar examination in December 1997.  
The veteran's claim file was reviewed.  The veteran disclosed 
that he underwent an appendectomy in service for a ruptured 
appendix.  His current symptoms included frequent episodes of 
"pinching pain" over the appendectomy scar with movement or 
heavy lifting.  

On examination, the veteran had a scar in the upper half of 
the abdomen that measured 1 and 1/2 cm. by almost 20cm. long.  
It represent the cholecystotomy.  There was a right lower 
quadrant scar that measured 1cm by 10cm long.  There was some 
tenderness over the appendectomy scar.  The upper scar also 
had some tenderness and some sensitivity.  There was no 
adherence.  The texture was rough. There was no ulceration or 
breakdown.  There was no elevation or depression.  There was 
no tissue loss.  There was no inflammation, edema, or keloid 
formation.  The scar was red. There was no disfigurement.  

The examiner commented that the veteran had no limitation of 
function as a result of the cholecystectomy scar.  The pain 
in the appendectomy scar would limit his function and the 
examiner thought a light residual functional capacity was 
appropriated.  The diagnoses were cholecystectomy and 
appendectomy scar.

In February 1998, an examination of the veteran's underwear 
was performed by a VA physician in the presence of the 
veteran and a VA prosthetics clerk.  The claims file was 
reviewed.  It was reported that the veteran claimed that his 
clothing was damaged by a VA issued scrotal support.  The 
underwear was examined in the veteran's presence.  He 
presented a large pair of boxer shorts with two areas of 
small tears just below the waistband of the shorts, far above 
where the scrotal support was worn.  

On the right side, there was a tear which measured 1/4 of an 
inch long and another tear which measured approximately 1/4 of 
an inch long.  There was another tear on the left side of the 
upper part of the underwear just below the elastic waistband.  
It was in the shape of an upside down "L".  The upper leg, 
which was horizontal, measured 1/4 of an inch.  The lower leg 
measured 1/2 of an inch.  In the lower part of the shorts where 
the scrotal support was worn, on the right side there was a 
tear which measured 5 and 3/4 inches long.  

On the left side of the lower part of the shorts, in the same 
area where the scrotal support was worn, there was another 
upside down "L" with the top leg measuring1 and 3/4 inches 
and the lower part measuring 2 and 3/4 inches.  The shorts were 
soiled and had a brownish discoloration.  The scrotal support 
was also examined.  It had three plastic clips.  The veteran 
alleged that the plastic clips had torn the underwear in all 
the involved areas.

In June 1998, documentation was received from the veteran 
including his disabled person's parking permits, dated in 
1992 and 1997.  He also submitted a private physician's 
statement, dated in April 1992, to the effect that he was 
permanent disabled and severely limited in his ability to 
walk due to an arthritic, neurological, or orthopedic 
condition.

In a report of contact, dated in January 1998, a VA 
purchasing agent in the prosthetics section spoke by 
telephone with the quality assurance coordinator of the 
manufacturer who stated there had been no documented cases of 
the scrotal suspensory (Model D-2) causing wear/tear to 
clothing.  She stressed that none of the description of the 
product mentioned anything pertaining to wear.  She faxed the 
prosthetics division a copy of the product and the summary of 
the item.  This particular support had a plastic buckle and 
not a metal buckle.  A facsimile of the scrotal suspensory, 
with directions for use, is in the claims file.

In the supplemental statement of case, dated in February 
1999, the denial of the clothing allowance was upheld.  The 
reasons for this decision were as follows:  strap buckles had 
been used successfully on garments, especially women 
undergarments, for decades; the manufacture of the suspensory 
had never received a complaint about damage to clothing 
caused by the buckles; no other veteran wearing this type of 
device had reported problems with wear and tear to clothing;  
In January 1998, the veteran reported that he had no articles 
of clothing that could support his claim of wear and tear to 
his clothing.  In February 1998, the veteran was only able to 
produce one pair of shorts that were ripped in four different 
locations.  As assumption was made that any device that 
caused that much damage to one garment should have damaged 
all of the undergarments worn during the 23 day period.  
Consequently, the Chief, VA Prosthetic Treatment Center, and 
a VA Prosthetic Staff Representative, concluded that they did 
not feel that a case had been made that buckles caused damage 
to the veteran's underwear. 

Legal Analysis

Clothing allowance

The veteran's claim for a clothing allowance is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) particularly in 
view of the statements of the VA physical therapist in 1994.  
Additionally, VA has fulfilled its duty to assist the veteran 
as mandated by 38 U.S.C.A. § 5107(b).

In order to establish entitlement to an annual clothing 
allowance, the Chief Medical Director or Designee of a VA 
Medical Facility must certify that the veteran wears or uses 
a prosthetic or orthopedic appliance (including a wheelchair) 
because of a service-connected disability that tends to wear 
out or tear his clothing; or uses medication prescribed by a 
physician for a service-connected skin disorder that causes 
irreparable damage to his outer garments. 38 U.S.C.A. § 1162 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.810 (1999).

The controlling regulations are clear that eligibility for an 
annual clothing allowance requires that the Chief Medical 
Director or VA Medical Facility Designee conclude that a 
prosthetic or orthopedic appliance worn because of service 
connected disability tends to wear out or tear clothing.  In 
this case, VA Medical Facility Designees have concluded that 
the prosthetic device issued to the veteran because of 
service connected filariasis did not damage his clothing.  
Because the evidence does not show that the veteran's scrotal 
support wears or tears his clothing, or that he otherwise 
meets the criteria, he is not entitled to an annual clothing 
allowance, and the claim must be denied.  38 U.S.C.A. § 1162; 
38 C.F.R. § 3.810.

TDIU

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled. 38 C.F.R. §§ 3.340, 4.16 (1999).

VA will grant a total rating for compensation purposes based 
on Unemployability (TDIU) when the evidence shows that a 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991) (O.G.C. Prec. 
75-91), 57 Fed. Reg. 2317 (1992).  The Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and precedent opinions of the Chief Legal Officer of VA. 38 
U.S.C.A. § 7104(c).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Thus, in deciding the claim, the Board may 
not favorably consider the effects of the veteran's 
nonservice-connected disabilities with respect to their 
degree of interference with the veteran's unemployability.

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
of Veterans' Appeals stated the following concerning the 
issue on appeal:

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm for such veteran. 
See C.F.R. §§ 4.1, 4.15 (1992).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

The 30 percent rating assigned for filariasis under 
Diagnostic Code 6305 contemplates residuals such as 
epididymitis or lymphangitis.  On the VA examination in 
December 1997 to determine the residuals of the service-
connected filariasis, the examiner stated the veteran should 
be given a functional capacity of a light individual, who was 
able to lift 20 pounds occasionally and frequently lift 10 
pounds and that he should be able to sit, stand, and walk six 
hours our of an 8 hour day.

The 10 percent rating for the residuals of a cholecystectomy 
contemplates mils symptoms.  On the VA gastrointestinal 
examination in December 1997, examination in December 1997, 
the examiner stated that it would only effect his ability to 
work during the times when he was experiencing abdominal 
pain, nausea, and vomiting and he would have a light residual 
functional capacity based on this condition.

The veteran's other service-connected disability is an 
appendectomy scar which is evaluated as noncompensable.  The 
examiner again thought a light residual capacity was 
appropriated as a result of this scar.   

Although it has been contended otherwise, VA examiners did 
offer recent medical opinion as to the impact of each service 
connected disability on the veteran's ability to work, and 
all concluded that he could perform substantially gainful 
employment  There is no medical opinion or other equally 
probative evidence to the contrary.  

At present, the veteran does not meet the schedular 
guidelines provided for consideration of a TDIU pursuant to 
38 C.F.R. § 4.16(a) (1999).  That is, he has no single 
service-connected disability ratable at 60 percent or more, 
or a combination of disabilities with at least one disability 
ratable at 40 percent or more with additional service- 
connected disability to bring the combined rating to 70 
percent or more.  Moreover, the Board does not find him 
individually unemployable by reason of service connected 
disabilities pursuant to 38 C.F.R. § 4.16(b) (1999)

The Board, after weighing the evidence, does not find that 
the service connected disabilities alone preclude the veteran 
from substantially gainful employment consistent with his 
education.  Accordingly, referral to the Director of VA 
Compensation and Pension for extraschedular consideration is 
not warranted.  He is not individually unemployable. U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.40, 3.41, 4.16 (1999).



ORDER

Entitlement to an annual clothing allowance and to a total 
rating by reason of individual unemployability due to 
service-connected disability is denied..   



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

